                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Michael John Bui,                                  Case No. 21-CV-1156 (SRN/DTS)

                        Plaintiff,

  v.                                                               ORDER

  United States of America; Barack Obama,
  The President of the United States; Joe
  Biden, The President of the United States;
  MN Department of Employment and
  Economic Development; Hospital Lines
  Services; and Interpol General Secretariat,

                        Defendants.



SUSAN RICHARD NELSON, United States District Judge

       Plaintiff Michael John Bui has applied for in forma pauperis (“IFP”) status in this

proceeding. See Application to Proceed in District Court without Prepaying Fees or

Costs [Doc. No. 2]. After reviewing the IFP application, the Court concludes that Bui

qualifies financially for IFP status. That said, in deciding whether to grant or deny the

IFP application, the Court must also determine whether “the action or appeal — (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune from such relief.” 28

U.S.C. § 1915(e)(2)(B).

       In reviewing whether a complaint states a claim on which relief may be granted,

this Court must accept as true all of the factual allegations in the complaint and draw all
reasonable inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511

F.3d 818, 820 (8th Cir. 2008). Although the factual allegations in the complaint need not

be detailed, they must be sufficient to “raise a right to relief above the speculative

level . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must

“state a claim to relief that is plausible on its face.” Id. at 570. In assessing the

sufficiency of the complaint, the court may disregard legal conclusions that are couched

as factual allegations. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Pro se

complaints are to be construed liberally, but they still must allege sufficient facts to

support the claims advanced. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

       Bui’s pleading is, frankly, incomprehensible. To the extent that the attachments to

Bui’s pleading shine any light regarding the claims that Bui intends to raise in this

proceeding, it appears that Bui may believe that he is entitled to additional unemployment

benefits from the State of Minnesota. See generally Attachment [ECF No. 1-1]. But

nowhere in the complaint — at least so far as the Court can discern — does Bui identify

the federal-law basis for his claims or provide plausible factual allegations that, if proved

true, would demonstrate that any of the defendants named to this action violated the law.

       Accordingly, this matter will be dismissed without prejudice and Bui’s IFP

application will be denied.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:



                                               2
    1.    This matter be DISMISSED WITHOUT PREJUDICE pursuant to 28

          U.S.C. § 1915(e)(2)(B).

    2.    The application to proceed in forma pauperis of plaintiff Michael John Bui

          [Doc. No. 2] be DENIED.

    LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 7, 2021                          s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge




                                        3
